PER CURIAM.
Motion for an appeal from a judgment awarding appellee an attorney’s fee of $1,-875 .for services rendered appellant. Reversal is urged on the ground that the fee allowed by the court is excessive.
Appellee was employed by appellant to prosecute a claim of the latter arising from injuries sustained in an automobile accident. Pursuant to the terms of their contract appellee was to receive one-half the amount recovered. Prior to the settlement of his claim for $7,500, appellant discharged appellee as his attorney. The subsequent controversy concerning the value of the services performed by appellee resulted in the judgment questioned on this appeal.
After a review of the record we are not convinced that the fee allowed appellee is excessive, and, therefore, we find no abuse of discretion on the part of the Chancellor.
Wherefore, the motion for an appeal is •overruled and the judgment stands affirmed.